Exhibit 10.3

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Agreement”), dated as of April 5, 2007, is made
between each Pledgor named in the signature pages hereof (each a “Pledgor” and,
collectively, the “Pledgors”) and BANK OF AMERICA, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”).

WHEREAS, Pacer International, Inc., a Tennessee corporation (the “Borrower”),
the Lenders from time to time party thereto (each a “Lender” and, collectively,
the “Lenders”) the L/C Issuers, the Swing Line Lender and the Administrative
Agent are parties to a Credit Agreement dated as of April 5, 2007 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”); and

WHEREAS, it is a condition precedent to the Borrowings and issuances of Letters
of Credit under the Credit Agreement, to the extensions of credit under the Swap
Contracts and FX/Cash Management Agreements that each Pledgor enter into this
Agreement and grant to the Administrative Agent, for itself and for the ratable
benefit of the other Secured Parties, the security interests hereinafter
provided to secure the Secured Obligations;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Definitions; Interpretation.

(a) Terms Defined in Credit Agreement. All capitalized terms used in this
Agreement (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

(b) Certain Defined Terms. As used in this Agreement (including in the recitals
hereof), the following terms shall have the following meanings:

“Additional Collateral” means the Additional Pledged LLC Collateral, the
Additional Pledged Partnership Collateral and the Additional Pledged Stock
Collateral.

“Additional Pledged LLC Collateral” means any and all interest in (a) any and
all additional interests in any limited liability company owned by any Pledgor
that is a Pledged Subsidiary hereafter acquired by such Pledgor, including any
additional membership interests in any such Pledged Subsidiary, any and all of
such Pledgor’s other additional rights and interests in and to such Pledged
Subsidiary and any and all of such Pledgor’s rights to and interests in any
proceeds and distributions under or pursuant to any Operating Agreements of or
with respect to such Pledged Subsidiary or otherwise, including (i) all rights
of such Pledgor to receive moneys in repayment of loans made to such Pledged
Subsidiary pursuant to any Operating Agreements or otherwise, (ii) all rights of
such Pledgor to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Pledged LLC Interests in such Pledged Subsidiary,
(iii) all claims of such Pledgor for damages arising out of or for breach of or
default or misrepresentation under any Operating Agreements or any documents,
instruments or opinions delivered pursuant thereto, (iv) any right of such
Pledgor to terminate any Operating

 

1.



--------------------------------------------------------------------------------

Agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder and (v) all rights of such Pledgor to vote and
give appraisals, consents, decisions and directions and exercise any other
similar rights with respect to any lawful action of such Pledged Subsidiary, and
(b) to the extent not included in the foregoing, all cash and non-cash proceeds
and supporting obligations of or with respect to the Pledged LLC Interests in
such Pledged Subsidiary and any such Additional Pledged LLC Collateral, in each
case from time to time received or receivable by, or otherwise paid or
distributed to or acquired by, such Pledgor.

“Additional Pledged Partnership Collateral” means any and all interests in
(a) any and all additional interests in any general partnership, limited
partnership, limited liability partnership or other partnership owned by any
Pledgor that is a Pledged Subsidiary hereafter acquired by such Pledgor, any and
all of such Pledgor’s other additional rights and interests in and to such
Pledged Subsidiary and any and all of such Pledgor’s rights to and interests in
any proceeds and distributions under or pursuant to the Partnership Agreement
relating to the Pledged Partnership Interests in such Pledged Subsidiary or
otherwise, including (i) all rights of such Pledgor to receive moneys in
repayment of loans made to such Pledged Subsidiary pursuant to such Partnership
Agreement or otherwise, (ii) all rights of such Pledgor to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Pledged
Partnership Interests in such Pledged Subsidiary, (iii) all claims of such
Pledgor for damages arising out of or for breach of or default or
misrepresentation under such Partnership Agreement or any documents, instruments
or opinions delivered pursuant thereto, (iv) any right of such Pledgor to
terminate such Partnership Agreement, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder and (v) all rights of
such Pledgor to vote and give appraisals, consents, decisions and directions and
exercise any other similar rights with respect to any lawful action of such
Pledged Subsidiary, and (b) to the extent not included in the foregoing, all
cash and non-cash proceeds and supporting obligations of or with respect to the
Pledged Partnership Interests in such Pledged Subsidiary and any such Additional
Pledged Partnership Collateral, in each case from time to time received or
receivable by, or otherwise paid or distributed to or acquired by, such Pledgor.

“Additional Pledged Stock Collateral” means any and all (i) additional capital
stock or other equity securities issued by, or interests in, any Pledged
Subsidiary hereafter acquired by any Pledgor, (ii) warrants, options or other
rights entitling such Pledgor to acquire any interest in capital stock or other
equity securities of or other equity interests in such Pledged Subsidiary,
(iii) securities, property, interest, dividends and other payments and
distributions issued as an addition to, in redemption of, in renewal or exchange
for, in substitution or upon conversion of, or otherwise on account of, the
Pledged Shares of such Pledged Subsidiary or such additional capital stock or
other equity securities or other interests in such Pledged Subsidiary, and
(iv) cash and non-cash proceeds and supporting obligations of or with respect to
the Pledged Shares of such Pledged Subsidiary and any such Additional Pledged
Stock Collateral, in each case from time to time received or receivable by, or
otherwise paid or distributed to or acquired by, such Pledgor.

“FX/Cash Management Agreement” means any agreement to provide foreign exchange
and cash management services (including treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management arrangements)
entered into between the Borrower or any Subsidiary thereof and any FX/Cash
Management Obligation Provider.

 

2.



--------------------------------------------------------------------------------

“Operating Agreement” means each operating or similar agreement to which any
Pledgor is a party with respect to any Pledged LLC Interests.

“Partnership Agreement” means each limited partnership agreement, general
partnership agreement or other partnership agreement to which any Pledgor is a
party with respect to any Pledged Partnership Interests.

“Pledged Collateral” has the meaning set forth in Section 2(a).

“Pledged Equity Interests” means the Pledged LLC Interests, the Pledged
Partnership Interests and the Pledged Shares.

“Pledged LLC Interests” means all interests in any limited liability company
owned by any Pledgor that is a Pledged Subsidiary, including the interests in
each limited liability company identified on Schedule 1 (as amended or
supplemented from time to time).

“Pledged Partnership Interests” means all interests in any general partnership,
limited partnership, limited liability partnership or other partnership owned by
any Pledgor that is a Pledged Subsidiary, including the interests in each
general partnership, limited partnership, limited liability partnership and
other partnership identified on Schedule 1 (as amended or supplemented from time
to time).

“Pledged Shares” means all of the issued and outstanding shares of the capital
stock, whether certificated or uncertificated, of any Pledged Subsidiary owned
by any Pledgor, including all shares of capital stock identified on Schedule 1
(as amended or supplemented from time to time).

“Pledged Subsidiary” means each Domestic Subsidiary or First Tier Foreign
Subsidiary (other than any Excluded Subsidiary) of the Pledgors, including each
Domestic Subsidiary or First Tier Foreign Subsidiary of the Pledgors identified
on Schedule 1 (as amended or supplemented from time to time).

“Secured Obligations” means the indebtedness, liabilities and other obligations
of the Borrower and the other Loan Parties (i) to the Secured Parties created
under, or arising out of or in connection with, the Credit Agreement, the Notes,
the Letters of Credit, the Guaranty or any of the other Loan Documents,
including all unpaid principal of the Loans, all amounts owing in respect of the
L/C Obligations, all interest accrued thereon, all fees due under the Credit
Agreement, any amounts payable under the Guaranty and all other amounts payable
by payable by any Loan Party to the Secured Parties thereunder or in connection
therewith, (ii) to the Swap Obligation Providers arising under any Swap
Contract, including obligations and liabilities arising in connection with or as
a result of early termination of any Swap Contract, whether or not occurring as
a result of a default thereunder, and (iii) to the FX/Cash Management Obligation
Providers arising under any FX/Cash Management Agreement, and in each case
whether now existing or hereafter arising, and whether due or to become due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and including interest that accrues after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming any such Person
as the debtor in such proceeding.

 

3.



--------------------------------------------------------------------------------

“Swap Contract” means any Swap Contracts entered into between the Borrower or
any Subsidiary thereof and any Swap Obligation Provider.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York.

(c) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement shall have the meanings assigned to them in
the UCC.

(d) Interpretation. The rules of interpretation set forth in Sections 1.02 to
1.05 of the Credit Agreement shall be applicable to this Agreement and are
incorporated herein by this reference.

SECTION 2 Security Interest.

(a) Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, each Pledgor hereby pledges to the Administrative
Agent, for itself and on behalf of and for the ratable benefit of the other
Secured Parties, and hereby grants to the Administrative Agent, for itself and
on behalf of and for the ratable benefit of the other Secured Parties, a
security interest in, all of such Pledgor’s right, title and interest in, to and
under (i) the Pledged Equity Interests and the Additional Collateral and any
certificates and instruments now or hereafter representing the Pledged Equity
Interests and the Additional Collateral, (ii) all rights, interests and claims
with respect to the Pledged Equity Interests and Additional Collateral,
including under any and all Partnership Agreements, Operating Agreements and
other related agreements, instruments and other documents, and (iii) all books,
records and other documentation of such Pledgor related to the Pledged Equity
Interests and Additional Collateral, in each case whether presently existing or
owned or hereafter arising or acquired and wherever located (collectively, the
“Pledged Collateral”).

(b) Delivery of Pledged Equity Interests. Each Pledgor hereby agrees to deliver
to or for the account of the Administrative Agent, at the address and to the
Person to be designated by the Administrative Agent, any certificates
representing the Pledged Equity Interests, which shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent. Upon request of the Administrative Agent, each Pledgor
shall cause certificates to be issued in respect of any uncertificated Pledged
Equity Interests.

(c) Additional Pledged Subsidiaries. In the event that any Pledgor acquires
rights in any Pledged Subsidiary after the date hereof, it shall deliver to the
Administrative Agent a completed pledge supplement, substantially in the form of
Annex 1 (the “Pledge Supplement”), together with all schedules thereto,
reflecting such new Pledged Subsidiary. Notwithstanding the foregoing, it is
understood and agreed that the security interest of the Administrative Agent
shall attach to any such Pledged Subsidiary immediately upon any Pledgor’s
acquisition of rights therein and shall not be affected by the failure of any
Pledgor to deliver a Pledge Supplement.

 

4.



--------------------------------------------------------------------------------

(d) Delivery of Additional Collateral. If any Pledgor shall become entitled to
receive or shall receive any Additional Collateral, such Pledgor shall accept
any such Additional Collateral as the agent for the Administrative Agent, shall
hold it in trust for the Administrative Agent, shall segregate it from other
property or funds of such Pledgor, and shall deliver all Additional Collateral
and all certificates, instruments and other writings representing such
Additional Collateral forthwith to or for the account of the Administrative
Agent, at the address and to the Person to be designated by the Administrative
Agent, which shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Administrative Agent, as the
Administrative Agent shall request, to be held by the Administrative Agent
subject to the terms hereof, as part of the Pledged Collateral.

(e) Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral of any Pledgor cannot be delivered to or for the account of
the Administrative Agent as provided in subsections (b) and (d), such Pledgor
shall promptly take such other steps as shall be requested from time to time by
the Administrative Agent to effect a transfer of a perfected first priority
security interest in and pledge of the Pledged Collateral to the Administrative
Agent, for itself and on behalf of and for the ratable benefit of the other
Secured Parties, pursuant to the UCC. To the extent practicable, such Pledgor
shall thereafter deliver the Pledged Collateral to or for the account of the
Administrative Agent as provided in subsections (b) and (d).

(f) Financing Statements and Other Action. Each Pledgor hereby authorizes the
Administrative Agent to file at any time and from time to time any financing
statements describing the Pledged Collateral, and each Pledgor shall execute and
deliver to the Administrative Agent, and such Pledgor hereby authorizes the
Administrative Agent to file (with or without such Pledgor’s signature), at any
time and from time to time, all amendments to financing statements, assignments,
continuation financing statements, termination statements, and other documents
and instruments, in form reasonably satisfactory to the Administrative Agent, as
the Administrative Agent may reasonably request, to effect a transfer of a
perfected first priority security interest in and pledge of the Pledged
Collateral to the Administrative Agent pursuant to the UCC and to continue
perfected, maintain the priority of or provide notice of the security interest
of the Administrative Agent in the Pledged Collateral and to accomplish the
purposes of this Agreement. Without limiting the generality of the foregoing,
each Pledgor ratifies and authorizes the filing by the Administrative Agent of
any financing statements filed prior to the date hereof. Each Pledgor shall
cooperate with the Administrative Agent in obtaining control (as defined in the
UCC) of Pledged Collateral consisting of investment property. Each Pledgor shall
join with the Administrative Agent in notifying any third party who has
possession of any Pledged Collateral of the Administrative Agent’s security
interest therein and obtaining an acknowledgment from the third party that it is
holding the Pledged Collateral for the benefit of the Administrative Agent.

(g) Controlled Foreign Corporations. Notwithstanding anything herein to the
contrary, in no event shall the Pledged Collateral include, and no Pledgor shall
be deemed to

 

5.



--------------------------------------------------------------------------------

have granted a security interest in, any of such Pledgor’s right, title or
interest in any of the outstanding voting capital stock or other ownership
interests of a Controlled Foreign Corporation (as defined below) in excess of
66% of the voting power of all classes of capital stock or other ownership
interests of such Controlled Foreign Corporation entitled to vote; provided that
immediately upon the amendment of the Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a Controlled Foreign Corporation without adverse tax consequences, the Pledged
Collateral shall include, and such Pledgor shall be deemed to have granted a
security interest in, such greater percentage of capital stock or other
ownership interests of each Controlled Foreign Corporation. As used herein,
“Controlled Foreign Corporation” shall mean a “controlled foreign corporation”
as defined in the Code.

(h) Continuing Security Interest. Each Pledgor agrees that this Agreement shall
create a continuing security interest in and pledge of the Pledged Collateral
which shall remain in effect until terminated in accordance with Section 24.

SECTION 3 Representations and Warranties. Each Pledgor represents and warrants
to Secured Parties that:

(a) Existence, Power and Authority. Each Pledgor is duly organized, validly
existing and in good standing under the law of the jurisdiction of its
organization and has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement.

(b) Authorization. The execution, delivery and performance by each Pledgor of
this Agreement have been duly authorized by all necessary action of such
Pledgor, and this Agreement constitutes the legal, valid and binding obligation
of such Pledgor, enforceable against such Pledgor in accordance with its terms.

(c) Filings and Consents. No authorization, consent, approval, license,
exemption of, or filing or registration with, any Governmental Authority, or
approval or consent of any other Person (including any party to any shareholders
agreement, Partnership Agreement or Operating Agreement), is required for the
due execution, delivery or performance by any Pledgor of this Agreement.

(d) Valid Issuance of Pledged Collateral. All the Pledged Equity Interests have
been, and upon issuance any Additional Collateral will be, duly and validly
issued, and are and will be fully paid and non-assessable.

(e) Ownership of Pledged Collateral. With respect to the Pledged Equity
Interests of any Pledgor such Pledgor is, and with respect to any Additional
Collateral such Pledgor will be, the legal record and beneficial owner thereof,
and has and will have good and marketable title thereto, subject to no Lien
except for the pledge and security interest created by this Agreement.

(f) Capitalization of the Pledged Subsidiaries. The Pledged Equity Interests
constitute 100% of the issued and outstanding shares of capital stock and other
ownership interests of the Pledged Subsidiaries, except as otherwise proved in
Section 2(g).

 

6.



--------------------------------------------------------------------------------

(g) Options, Warrants, Etc. No securities convertible into or exchangeable for
any shares of capital stock or other ownership interests of the Pledged
Subsidiaries, or any options, warrants or other commitments entitling any Person
to purchase or otherwise acquire any shares of capital stock or other ownership
interests of the Pledged Subsidiaries, are issued and outstanding.

(h) Transfer Restrictions. Except for restrictions and limitations imposed by
applicable securities laws generally, there are no restrictions on the
transferability of the Pledged Collateral to the Administrative Agent or with
respect to the foreclosure, transfer or disposition thereof by the
Administrative Agent.

(i) Shareholders Agreements. Except as previously disclosed in writing to the
Administrative Agent on or prior to the date of this Agreement, there are no
shareholders, partners or members agreements, voting trusts, proxy agreements or
other agreements or understandings which affect or relate to the voting or
giving of written consents with respect to any of the Pledged Collateral.

(j) Location of Chief Executive Office. Each Pledgor’s chief executive office
and principal place of business, and all books and records concerning the
Pledged Collateral, are located at its address set forth in this Agreement; such
Pledgor’s jurisdiction of organization is as set forth in Schedule 1 (as amended
or supplemented from time to time); and such Pledgor’s exact legal name each is
as set forth on the signature pages of this Agreement.

(k) Other Financing Statements. Other than (i) financing statements disclosed to
the Administrative Agent and (ii) financing statements in favor of the
Administrative Agent on behalf of the Secured Parties, no effective financing
statement naming any Pledgor as debtor, assignor, grantor, mortgagor, pledgor or
the like and covering all or any part of the Pledged Collateral is on file in
any filing or recording office in any jurisdiction.

(l) Enforceability; Priority of Security Interest. This Agreement (i) creates an
enforceable perfected and first priority security interest in and pledge of the
Pledged Collateral upon delivery thereof pursuant to Section 2(b), and (ii) will
create an enforceable perfected and first priority security interest in and
pledge of the Additional Collateral upon delivery thereof pursuant to
Section 2(d) (or upon the taking of such other action with respect thereto as
may be requested by the Administrative Agent pursuant to Section 2(e)), in each
case securing the payment and performance of the Secured Obligations.

(m) Control Agreements. No control agreements exist with respect to any Pledged
Collateral other than control agreements in favor of the Administrative Agent.

(n) Partnership Agreements and Operating Agreements. Each Partnership Agreement
and each Operating Agreement contains the entire agreement between the parties
thereto with respect to the subject matter thereof, has not been amended or
modified, and is in full force and effect in accordance with its terms. To the
best knowledge of each Pledgor, there exists no material violation or material
default under any Partnership Agreement or Operating Agreement by such Pledgor
or the other parties thereto. No Pledgor has knowingly waived or released any of
its material rights under or otherwise consented to a material departure from
the terms and provisions of any Partnership Agreement or Operating Agreement.

 

7.



--------------------------------------------------------------------------------

Each Pledgor agrees that the foregoing representations and warranties shall be
deemed to have been made by it on the date of each delivery of Pledged
Collateral by it hereunder.

SECTION 4 Covenants. So long as any of the Secured Obligations remain
unsatisfied or any Lender shall have any Commitment, any Letter of Credit shall
be outstanding or any Swap Contract or FX/Cash Management Agreement shall be in
effect, each Pledgor agrees that:

(a) Defense of Pledged Collateral. Each Pledgor shall, at its own expense,
appear in and defend any action, suit or proceeding which purports to affect its
title to, or right or interest in, the Pledged Collateral or the security
interest of the Administrative Agent therein and the pledge to the
Administrative Agent thereof.

(b) Preservation of Collateral. Each Pledgor shall do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Pledged Collateral.

(c) Compliance with Laws, Etc. Each Pledgor shall comply with all laws,
regulations and ordinances relating in a material way to the possession,
maintenance and control of the Pledged Collateral.

(d) Location of Books and Chief Executive Office. Each Pledgor shall: (i) keep
all books and records pertaining to the Pledged Collateral at the location set
forth in Section 3(j); and (ii) give at least 30 days’ prior written notice to
the Administrative Agent of (A) any changes in any such location where books and
records pertaining to the Pledged Collateral are kept, or (B) any change in the
location of such Pledgor’s chief executive office or principal place of
business.

(e) Change in Name, Identity or Structure. Each Pledgor shall give at least 30
days’ prior written notice to the Administrative Agent of: (i) any change in its
name; (ii) any changes in its identity or structure in any manner which might
make any financing statement filed hereunder incorrect or misleading; (iii) any
change in its registration as an organization (or any new such registration);
and (iv) any change in its jurisdiction of organization. No Pledgor shall change
its jurisdiction of organization to a jurisdiction outside of the United States.

(f) Disposition of Pledged Collateral. No Pledgor shall surrender or lose
possession of (other than to the Administrative Agent or, with the prior consent
of the Administrative Agent, to a depositary or financial intermediary),
exchange, sell, convey, assign or otherwise dispose of or transfer the Pledged
Collateral or any right, title or interest therein, except as permitted under
the Credit Agreement.

(g) Liens. No Pledgor shall create, incur or permit to exist any Liens upon or
with respect to the Pledged Collateral, other than the security interest of and
pledge to the Administrative Agent created by this Agreement.

 

8.



--------------------------------------------------------------------------------

(h) Shareholders Agreements. No Pledgor shall enter into any shareholders,
partners or members agreement, voting trust, proxy agreement or other agreement
or understanding which affects or relates to the voting or giving of written
consents with respect to any of the Pledged Collateral.

(i) Issuance of Additional Shares. No Pledgor shall consent to or approve, or
allow any Pledged Subsidiary to consent to or approve, the issuance to any
Person of any additional shares of any class of capital stock or other ownership
interests of such Pledged Subsidiary, or of any securities convertible into or
exchangeable for any such shares or other ownership interests, or any warrants,
options or other rights to purchase or otherwise acquire any such shares or
other ownership interests, except as permitted under the Credit Agreement.

(j) Securities Accounts. Each Pledgor shall give the Administrative Agent
immediate notice of the establishment of (or any change in or to) any securities
account pertaining to any Pledged Collateral.

(k) Compliance With Partnership Agreements, Operating Agreements and
Shareholders Agreements. Each Pledgor shall comply with all of its obligations
under any Partnership Agreement, Operating Agreement or shareholders agreement
relating to any Pledged Equity Interests and shall enforce all of its rights
with respect to any Pledged Equity Interests.

(l) Partnership Agreements, Operating Agreements or Organization Documents.
Except with respect to those Pledged LLC Interests and Pledged Partnership
Interests which are securities on the Closing Date and governed by Article 8 of
the applicable Uniform Commercial Code, each Pledgor will take all actions
necessary to cause each Operating Agreement relating to Pledged LLC Interests,
and each Partnership Agreement relating to any Pledged Partnership Interests, to
provide specifically at all times that: (i) no such Pledged LLC Interest or
Pledged Partnership Interest is a security governed by Article 8 of the
applicable Uniform Commercial Code; and (ii) no consent of any member, manager,
partner or other Person shall be a condition to the admission as a member or
partner of the applicable Pledged Subsidiary of any transferee (including the
Administrative Agent) that acquires ownership of the Pledged LLC Interests or
Pledged Partnership Interests as a result of the exercise by the Administrative
Agent of any remedy hereunder or under applicable law. Additionally, each
Pledgor agrees that no Pledged LLC Interest or Pledged Partnership Interest
(A) shall be dealt in or traded on any securities exchange or in any securities
market, (B) shall constitute an investment company security, or (C) shall be
held by such Pledgor in a securities account. No Pledgor shall vote to enable or
take any other action to amend or terminate, or waive compliance with any of the
terms of, any Partnership Agreement, Operating Agreement or Organization
Documents in any way that materially changes the rights of such Pledgor with
respect to any Pledged Equity Interests in a manner adverse to the Secured
Parties or that adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.

(m) Further Assurances. Each Pledgor shall promptly, upon the written request
from time to time of the Administrative Agent, execute, acknowledge and deliver,
and file and record, all such financing statements and other documents and
instruments, and take all such action, as shall be reasonably necessary to carry
out the purposes of this Agreement.

 

9.



--------------------------------------------------------------------------------

SECTION 5 Administration of the Pledged Collateral.

(a) Distributions and Voting Prior to an Event of Default. Unless an Event of
Default shall have occurred and is continuing: (i) the Pledgors shall be
entitled to receive and retain for their own account any cash dividend on or
other cash distribution, if any, in respect of the Pledged Collateral, to the
extent consistent with the Loan Documents; and (ii) the Pledgors shall have the
right to vote the Pledged Collateral and to retain the power to control the
direction, management and policies of the Pledged Subsidiaries to the same
extent as the Pledgors would if the Pledged Collateral were not pledged to the
Administrative Agent pursuant to this Agreement; provided, however, that, except
in connection with transactions permitted under Section 7.05 or Section 7.06 of
the Credit Agreement, no Pledgor shall be entitled to receive (A) cash paid,
payable or otherwise distributed in redemption of, or in exchange for or in
substitution of, any Pledged Collateral, or (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution of the Pledged
Subsidiaries or in connection with a reduction of capital, capital surplus or
paid-in-surplus or any other type of recapitalization involving the Pledged
Subsidiaries; and provided further, however, that no vote shall be cast or
consent, waiver or ratification given or action taken which would have the
effect of impairing the position or interest of the Administrative Agent in
respect of the Pledged Collateral or which would alter the voting rights with
respect to the stock of or other ownership interests in the Pledged Subsidiaries
or any Pledgor’s rights to control or otherwise direct the affairs of the
Pledged Subsidiaries or be inconsistent with or violate any provision of this
Agreement, the Credit Agreement, the Guaranty or any other Loan Documents. If
applicable, a Pledgor shall be deemed the beneficial owner of all Pledged
Collateral of such Pledgor for purposes of Sections 13 and 16 of the Exchange
Act and agrees to file all reports required to be filed by beneficial owners of
securities thereunder. The Administrative Agent shall execute and deliver (or
cause to be executed and delivered) to the applicable Pledgor all such proxies
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and other rights which it is
entitled to exercise pursuant to this subsection (a) and to receive the
distributions which it is authorized to receive and retain pursuant to this
subsection (a).

(b) General Authority upon an Event of Default. Upon the occurrence and during
the continuance of any Event of Default:

(i) the Administrative Agent shall be entitled to receive all distributions and
payments of any nature with respect to the Pledged Collateral, to be held by the
Administrative Agent as part of the Pledged Collateral;

(ii) the Administrative Agent shall have the right following prior written
notice to any Pledgor to vote or consent to take any action with respect to the
Pledged Collateral of such Pledgor and exercise all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
such Pledged Collateral as if the Administrative Agent were the absolute owner
thereof; and

(iii) the Administrative Agent shall have the right, for and in the name, place
and stead of any Pledgor, to execute endorsements, assignments or other
instruments of conveyance or transfer with respect to all or any of the Pledged
Collateral of such Pledgor, to

 

10.



--------------------------------------------------------------------------------

endorse any checks, drafts, money orders and other instruments relating thereto,
to sue for, collect, receive and give acquittance for all moneys due or to
become due in connection with the Pledged Collateral and otherwise to file any
claims, take any action or institute, defend, settle or adjust any actions,
suits or proceedings with respect to any Pledged Collateral, execute any and all
such other documents and instruments, and do any and all such acts and things,
as the Administrative Agent may deem necessary or desirable to protect, collect,
realize upon and preserve any Pledged Collateral, to enforce the Administrative
Agent’s rights with respect to any Pledged Collateral and to accomplish the
purposes of this Agreement.

(c) Distributions to Be Held for Administrative Agent. Distributions and other
payments which are received by any Pledgor but which it is not entitled to
retain as a result of the operation of subsection (a) or (b) shall be held in
trust for the benefit of the Administrative Agent, be segregated from the other
property or funds of such Pledgor, and be forthwith paid over or delivered to
the Administrative Agent in the same form as so received.

(d) Certain Other Administrative Matters. At any time and from time to time, the
Administrative Agent may cause any of the Pledged Collateral to be transferred
into its name or into the name of its nominee or nominees (subject to the
revocable rights specified in subsection (a)). The Administrative Agent shall at
all times have the right to exchange uncertificated Pledged Collateral for
certificated Pledged Collateral, and to exchange certificated Pledged Collateral
for certificates of larger or smaller denominations, for any purpose consistent
with this Agreement.

(e) Appointment of Administrative Agent as Attorney-in-Fact. For the purpose of
enabling the Administrative Agent to exercise its rights under this Section 5 or
otherwise in connection with this Agreement, each Pledgor hereby (i) constitutes
and appoints the Administrative Agent (and any of the Administrative Agent’s
officers, employees or agents designated by the Administrative Agent) its true
and lawful attorney-in-fact, with full power and authority to execute any
notice, assignment, endorsement or other instrument or document, and to do any
and all acts and things for and on behalf of such Pledgor, which the
Administrative Agent may deem necessary or desirable to protect, collect,
realize upon and preserve the Pledged Collateral, to enforce the Administrative
Agent’s rights with respect to the Pledged Collateral and to accomplish the
purposes hereof, and (ii) revokes all previous proxies with regard to the
Pledged Collateral and appoints the Administrative Agent as its proxyholder with
respect to the Pledged Collateral to attend and vote at any and all meetings of
the shareholders, partners or members of the Pledged Subsidiaries held on or
after the date of this proxy and prior to the termination hereof, with full
power of substitution to do so and agrees, if so requested, to execute or cause
to be executed appropriate proxies therefor. Each such appointment is coupled
with an interest and irrevocable so long as the Lenders have any Commitments,
any Letter of Credit remains outstanding, any Swap Contract or any FX/Cash
Management Agreements shall be in effect, or the Secured Obligations have not
been paid and performed in full. Such Pledgor hereby ratifies, to the extent
permitted by law, all that the Administrative Agent shall lawfully and in good
faith do or cause to be done by virtue of and in compliance with this Section 5.

(f) Partnership Agreements, Operating Agreements and Shareholders Agreements.
Anything herein to the contrary notwithstanding, (i) each Pledgor shall remain
liable under all Partnership Agreements, Operating Agreements and shareholders
agreements to

 

11.



--------------------------------------------------------------------------------

which it is a party to the extent set forth therein to perform all of its duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (ii) the exercise by the Administrative Agent of any of the rights
hereunder shall not release such Pledgor from any of its duties and obligations
under all Partnership Agreements, Operating Agreements and shareholders
agreements, and (iii) the Administrative Agent shall not have any obligation or
liability under any Partnership Agreements, Operating Agreements or shareholders
agreements by reason of this Agreement, nor shall the Administrative Agent be
obligated to perform any of the obligations or duties of such Pledgor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

SECTION 6 Administrative Agent Performance of Pledgor Obligations. The
Administrative Agent may perform or pay any obligation which any Pledgor has
agreed to perform or pay under or in connection with this Agreement, and such
Pledgor shall reimburse the Administrative Agent on demand for any amounts paid
by the Administrative Agent pursuant to this Section 6.

SECTION 7 Administrative Agent’s Duties. Notwithstanding any provision contained
in this Agreement, the Administrative Agent shall have no duty to exercise any
of the rights, privileges or powers afforded to it and shall not be responsible
to any Pledgor or any other Person for any failure to do so or delay in doing
so. Beyond the exercise of reasonable care to assure the safe custody of the
Pledged Collateral while held hereunder and the accounting for moneys actually
received by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or liability to exercise or preserve any rights, privileges or
powers pertaining to the Pledged Collateral.

SECTION 8 Remedies.

(a) Remedies. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have, in addition to all other rights
and remedies granted to it in this Agreement, the Credit Agreement, the Guaranty
or any other Loan Document, all rights and remedies of a secured party under the
UCC and other applicable laws. Without limiting the generality of the foregoing,
each Pledgor agrees that any item of the Pledged Collateral may be sold for cash
or on credit or for future delivery without assumption of any credit risk, in
any number of lots at the same or different times, at any exchange, brokers’
board or elsewhere, by public or private sale, and at such times and on such
terms, as the Administrative Agent shall determine; provided, however, that such
Pledgor shall be credited with the net proceeds of sale only when such proceeds
are finally collected by the Administrative Agent. The Administrative Agent
shall give each Pledgor such notice of any private or public sales as may be
required by the UCC or other applicable law. Each Pledgor recognizes that the
Administrative Agent may be unable to make a public sale of any or all of the
Pledged Collateral, by reason of prohibitions contained in applicable securities
laws or otherwise, and expressly agrees that a private sale to a restricted
group of purchasers for investment and not with a view to any distribution
thereof shall be considered a commercially reasonable sale. The Administrative
Agent and each of the other Secured Parties shall have the right upon any such
public sale, and, to the extent permitted by law, upon any such private sale, to
purchase the whole or any part of the Pledged Collateral so sold, free of any
right or equity of redemption, which right or equity of redemption each Pledgor
hereby releases to the extent permitted by law.

 

12.



--------------------------------------------------------------------------------

(b) Proceeds Account. To the extent that any of the Secured Obligations may be
contingent, unmatured or unliquidated (including with respect to undrawn amounts
under any Letter of Credit or contingent amounts due under any Swap Contract or
FX/Cash Management Agreement) at such time as there may exist an Event of
Default, the Administrative Agent may, at its election (in accordance with the
direction of the Required Lenders), (i) retain the proceeds of any sale,
collection, disposition or other realization upon the Pledged Collateral (or any
portion thereof) in a special purpose non-interest-bearing restricted deposit
account (the “Proceeds Account”) created and maintained by the Administrative
Agent for such purpose (as to which each Pledgor hereby grants a security
interest and which shall constitute part of the Pledged Collateral hereunder)
until such time as the Administrative Agent may elect to apply such proceeds to
the Secured Obligations, and each Pledgor agrees that such retention of such
proceeds by the Administrative Agent shall not be deemed strict foreclosure with
respect thereto; (ii) in any manner elected by the Administrative Agent,
estimate the liquidated amount of any such contingent, unmatured or unliquidated
claims and apply the proceeds of the Pledged Collateral against such amount; or
(iii) otherwise proceed in any manner permitted by applicable law. Each Pledgor
agrees that the Proceeds Account shall be a blocked account and that upon the
irrevocable deposit of funds into the Proceeds Account, such Pledgor shall not
have any right of withdrawal with respect to such funds. Accordingly, such
Pledgor irrevocably waives until the termination of this Agreement in accordance
with Section 24 the right to make any withdrawal from the Proceeds Account and
the right to instruct the Administrative Agent to honor drafts against the
Proceeds Account.

(c) Application of Proceeds. The cash proceeds actually received from the sale
or other disposition or collection of Pledged Collateral, and any other amounts
of the Pledged Collateral (including any cash contained in the Pledged
Collateral) the application of which is not otherwise provided for herein, shall
be applied in the order specified in Section 8.03 of the Credit Agreement. Any
surplus thereof which exists after payment and performance in full of the
Secured Obligations shall be promptly paid over to the Pledgors entitled thereto
or otherwise disposed of in accordance with the UCC or other applicable law. The
Pledgors (to the extent of their liability as obligors with respect to the
Secured Obligations) shall remain liable to the Secured Parties for any
deficiency which exists after any sale or other disposition or collection of
Pledged Collateral.

SECTION 9 [Reserved].

SECTION 10 Certain Waivers. (a)(a) Each Pledgor waives, to the fullest extent
permitted by law, (i) any right of redemption with respect to the Pledged
Collateral, whether before or after sale hereunder, and all rights, if any, of
marshalling of the Pledged Collateral or other collateral or security for the
Secured Obligations; (ii) any right to require any of the Secured Parties (A) to
proceed against any Person, (B) to exhaust any other collateral or security for
any of the Secured Obligations, (C) to pursue any remedy in any Secured Party’s
power, or (D) to make or give any presentments, demands for performance, notices
of nonperformance, protests, notices of protests or notices of dishonor in
connection with any of the Pledged Collateral; and (iii) all claims, damages,
and demands against the Secured Parties arising out of the repossession,
retention, sale or application of the proceeds of any sale of the Pledged
Collateral.

 

13.



--------------------------------------------------------------------------------

(b) Each Pledgor waives any right it may have to require the Administrative
Agent to pursue any third person for any of the Secured Obligations. The
Administrative Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Pledged Collateral and
compliance will not be considered adversely to affect the commercial
reasonableness of any sale of the Pledged Collateral. The Administrative Agent
may sell the Pledged Collateral without giving any warranties as to the Pledged
Collateral. The Administrative Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered adversely to affect the
commercial reasonableness of any sale of the Pledged Collateral. If the
Administrative Agent sells any of the Pledged Collateral upon credit, the
Pledgors shall be credited only with payments actually made by the purchaser,
received by Administrative Agent and applied to the indebtedness of the
purchaser. In the event the purchaser fails to pay for the Pledged Collateral,
the Administrative Agent may resell the Pledged Collateral and the Pledgors
shall be credited with the proceeds of the sale.

(c) Each Pledgor agrees that at any time and from time to time, without notice
to or the consent of such Pledgor, without incurring responsibility to such
Pledgor, and without impairing or releasing the security interests provided for
herein or otherwise impairing the rights of the Administrative Agent hereunder,
all as the Secured Parties may deem advisable: (i) the principal amount of the
Secured Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower under the Loan Documents may be incurred, by one or
more amendments, modifications, renewals or extensions or otherwise; (ii) the
time, manner, place or terms of any payment under the Loan Documents may be
extended or changed, including by an increase or decrease in the interest rate
on the Loan Documents or any fee or other amount payable under the Loan
Documents, by an amendment, modification or renewal of the Loan Documents or
otherwise; (iii) the time for the Borrower’s performance of or compliance with
any term, covenant or agreement on its part to be performed or observed under
the Loan Documents may be extended, or such performance or compliance waived, or
failure in or departure from such performance or compliance consented to, all in
such manner and upon such terms as the Secured Parties may deem proper; (iv) the
Secured Parties may discharge or release, in whole or in part, any guarantor or
any other Person liable for the payment and performance of all or any part of
the Secured Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Secured Obligations, nor shall any of the Secured Parties be
liable to any Pledgor for any failure to collect or enforce payment of the
Secured Obligations or to realize on any other collateral therefor; (v) in
addition to the Pledged Collateral, the Secured Parties may take and hold other
security (legal or equitable) of any kind, at any time, as collateral for the
Secured Obligations, and may, from time to time, in whole or in part, exchange,
sell, surrender, release, subordinate, modify, waive, rescind, compromise or
extend such security and may permit or consent to any such action or the result
of any such action, and may apply such security and direct the order or manner
of sale thereof; (vi) the Secured Parties may request and accept any guaranties
of the Secured Obligations and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and (vii) the Secured Parties may exercise, or waive or
otherwise refrain from exercising, any other right, remedy, power or privilege
(including the right to accelerate the maturity of the Loan Documents and any
power of sale) granted by the Loan Documents or other security document or
agreement, or otherwise available to the Secured Parties, with respect to the
Secured Obligations, any of the

 

14.



--------------------------------------------------------------------------------

Pledged Collateral or other security for any or all of the Secured Obligations,
even if the exercise of such right, remedy, power or privilege affects or
eliminates any right of subrogation or any other right of any Pledgor against
the Borrower.

(d) Each Pledgor waives and agrees not to assert: (i) any right to require any
of the Secured Parties to proceed against the Borrower, any guarantor or any
other Person, to proceed against or exhaust any other security held for the
Secured Obligations or to pursue any other right, remedy, power or privilege of
the Secured Parties whatsoever; (ii) the defense of the statute of limitations
in any action hereunder or for the collection or performance of the Secured
Obligations; (iii) any defense arising by reason of any lack of corporate or
other authority or any other defense of the Borrower, such Pledgor or any other
Person; (iv) any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Pledgor or the right of such Pledgor to
proceed against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and (v) without limiting the generality of the foregoing, to the
fullest extent permitted by law, any defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties or which may conflict with the terms of this Agreement.

(e) All rights of the Administrative Agent hereunder, and the obligations of
each Pledgor hereunder and the Lien created hereby, shall remain in full force
and effect without regard to, and shall not be impaired or affected by, (i) any
insolvency or bankruptcy, liquidation, winding up or dissolution of the
Borrower, such Pledgor any other Person; (ii) any limitation, discharge, or
cessation of the liability of the Borrower, such Pledgor or any other Person for
any Secured Obligations due to any statute, regulation or rule of law, or any
invalidity or unenforceability in whole or in part of any of the Secured
Obligations or the Loan Documents; (iii) any assignment or other transfer, in
whole or in part, of any Secured Party’s interests in and rights hereunder or in
respect of the Loan Documents; (iv) any claim, defense, counterclaim or setoff,
other than that of prior performance, that the Borrower, any Pledgor, or any
other Person may have or assert; or (v) any Secured Party’s vote, claim,
distribution, election, acceptance, action or inaction in any bankruptcy or
insolvency case related to the Secured Obligations.

(f) Each Pledgor waives any and all notice of the creation, renewal,
modification, extension or accrual of the Secured Obligations. The Secured
Obligations shall conclusively be deemed to have been created, contracted,
incurred and permitted to exist in reliance upon this Agreement. Each Pledgor
waives promptness, diligence, presentment, protest, demand for payment, notice
of default, dishonor or nonpayment and all other notices to or upon the
Borrower, such Pledgor or any other Person with respect to the Secured
Obligations.

(g) No Pledgor shall have any right to require any Secured Party to obtain or
disclose any information with respect to: (i) the financial condition or
character of the Borrower or the ability of the Borrower to pay and perform the
Secured Obligations; (ii) the Secured Obligations; (iii) other security for any
or all of the Secured Obligations; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Secured Obligations; (v) any action
or inaction on the part of any Secured Party or any other Person; or (vi) any
other matter, fact or occurrence whatsoever.

 

15.



--------------------------------------------------------------------------------

(h) Until the Secured Obligations shall be satisfied in full, no Pledgor shall
have, and no Pledgor shall directly or indirectly exercise, (A) any rights that
it may acquire by way of subrogation under or in respect of this Agreement or
otherwise, or (B) any rights of contribution, indemnification, reimbursement or
similar suretyship claims arising out of this Agreement.

SECTION 11 Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier to the addresses
specified in the Credit Agreement, as specified herein or as specified the
Guaranty, as applicable, in the case of the Swap Obligation Providers, to the
addresses or telecopier numbers specified in the respective Swap Contracts, and
in the case of FX/Cash Management Obligation Providers, to the addresses or
telecopier numbers specified in the respective FX/Cash Agreements. Notices sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by telecopier
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient). Each of the
Pledgors and the Administrative Agent may change its address or telecopier
number for notices and other communications hereunder by notice to the other
parties.

SECTION 12 No Waiver; Cumulative Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to any of the Secured Parties.

SECTION 13 Costs and Expenses; Indemnification; Other Charges.

(a) Costs and Expenses. Each Pledgor jointly and severally agrees to pay on
demand (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), including in respect of the custody of any Pledged Collateral,
and (ii) all out-of-pocket expenses incurred by any of the Secured Parties
(including the fees, charges and disbursements of any counsel for any Secured
Party), and shall pay all fees and time charges for attorneys who may be
employees of a Secured Party, in connection with the enforcement or protection
of their rights in connection with this Agreement, including their rights under
this Section, and including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Secured Obligations,
all appraisal (including the allocated cost of internal appraisal services),
audit, consulting, search, recording, filing and similar costs, fees and
expenses incurred or sustained by the Administrative Agent or any of its
Affiliates in connection with this Agreement or the Pledged Collateral and all
costs and expenses of the Secured Parties in connection with the protection,
sale or collection of, or other realization upon, any of the Pledged Collateral.

 

16.



--------------------------------------------------------------------------------

(b) Indemnification. Each Pledgor shall jointly and severally indemnify, defend
and hold the Administrative Agent (and any sub-agent thereof), each other
Secured Party, and each Related Party of any of the foregoing Persons
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee and all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee) of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against any such Indemnitee in any way relating to
or arising out of or in connection with (i) the execution, delivery, enforcement
or performance of this Agreement or other Loan Document to which any Pledgor is
a party or any other agreement, letter or instrument delivered in connection
with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, or, in the case of the Administrative Agent
(and any sub-agent thereof) and its Related Parties only, the administration of
this Agreement and the other Loan Documents, or (ii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding), whether brought by a third party or by
the Borrower or any other Loan Party, and regardless of whether any Indemnitee
is a party thereto, except to the extent that any such liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements are caused by, arise solely out of or by reason of any such
alleged untrue statement made or such alleged omission to state a material fact
included or excluded on the written direction of the Administrative Agent or any
other Secured Party (including information supplied by the Administrative Agent
or any of the other Secured Parties) (all the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. If and to the extent that the foregoing
indemnification is for any reason held unenforceable, each Pledgor agrees to
make the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date).

(c) Other Charges. Each Pledgor jointly and severally agrees to indemnify each
of the Secured Parties against and hold each of them harmless from any and all
present and future stamp, transfer, documentary and other such taxes, levies,
fees, assessments and other charges made by any jurisdiction by reason of the
execution, delivery, performance and enforcement of this Agreement.

 

17.



--------------------------------------------------------------------------------

(d) Interest. Any amounts payable to any Secured Party under this Section 13 or
otherwise under this Agreement if not paid upon demand shall bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate
applicable to Base Rate Loans to the fullest extent permitted by applicable Law.
Any such interest shall be due and payable upon demand and shall be calculated
on the basis of a year of 365 or 366 days, as the case may be, and the actual
number of days elapsed.

(e) Payment. Any and all amounts due under this Section 13 shall be payable
within ten Business Days after demand therefor.

(f) Survival. The agreements in this Section 13 shall survive the termination of
the Commitments and repayment of all Secured Obligations.

SECTION 14 Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by the Pledgors, the Secured Parties, each
Indemnitee referred to in Section 13 and their respective successors and assigns
and shall bind any Person who becomes bound as a debtor to this Agreement.

SECTION 15 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND TO THE EXTENT THE VALIDITY OR PERFECTION OF THE
SECURITY INTERESTS HEREUNDER, OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
PLEDGED COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN NEW
YORK.

SECTION 16 Forum Selection and Consent to Jurisdiction.

(a) EACH OF THE PLEDGORS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PLEDGORS AND THE
ADMINISTRATIVE AGENT IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION

 

18.



--------------------------------------------------------------------------------

(b) EACH OF THE PLEDGORS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN SUBSECTION (A) OF THIS
SECTION. EACH OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT

(c) EACH OF THE PLEDGORS IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

SECTION 17 Waiver of Jury Trial. EACH OF THE PLEDGORS AND THE ADMINISTRATIVE
AGENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
OF THE PLEDGORS AND THE ADMINISTRATIVE AGENT (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO OR ACCEPT, AS THE CASE MAY BE, THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 18 Entire Agreement; Amendment. This Agreement contains the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. This Agreement shall not be amended except by written
agreement of the Pledgors, the Administrative Agent and the Required Lenders. No
waiver of any rights of any Secured Party under any provision of this Agreement
or consent to any departure by the Pledgors therefrom shall be effective unless
in writing and signed by the Administrative Agent and the Required Lenders, or
the Administrative Agent (with the written consent of the Required Lenders). Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

SECTION 19 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

19.



--------------------------------------------------------------------------------

SECTION 20 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.01 of the Credit Agreement,
this Agreement shall become effective when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the parties. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 21 Incorporation of Provisions of the Credit Agreement. To the extent
the Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article X thereof, such
provisions are incorporated herein by this reference.

SECTION 22 No Inconsistent Requirements. Each Pledgor acknowledges that this
Agreement and the other Loan Documents may contain covenants and other terms and
provisions variously stated regarding the same or similar matters, and agrees
that all such covenants, terms and provisions are cumulative and all shall be
performed and satisfied in accordance with their respective terms.

SECTION 23 Future Pledgors. At such time following the date hereof as any Person
(an “Acceding Pledgor”) is required to accede hereto pursuant to the terms of
Section 6.12 of the Credit Agreement, such Acceding Pledgor shall execute and
deliver to the Administrative Agent an accession agreement substantially in the
form of Annex 2 (the “Accession Agreement”), together with all schedules
thereto, signifying its agreement to be bound by the provisions of this
Agreement as a Pledgor to the same extent as if such Acceding Pledgor had
originally executed this Agreement as of the date hereof.

SECTION 24 Termination. Upon termination of the Commitments of the Lenders,
surrender of all Letters of Credit, termination of all Swap Contracts,
termination of all FX/Cash Management Agreements and payment and performance in
full of all Secured Obligations (other than inchoate indemnity obligations), the
security interests created under this Agreement shall terminate and the
Administrative Agent shall promptly redeliver to each Pledgor any of the Pledged
Collateral in the Administrative Agent’s possession and shall execute and
deliver to such Pledgor such documents and instruments reasonably requested by
such Pledgor as shall be necessary to evidence termination of all security
interests given by such Pledgor to the Administrative Agent hereunder.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, as of
the date first above written.

[remainder of page intentionally left blank]

 

20.



--------------------------------------------------------------------------------

THE PLEDGORS:

 

PACER INTERNATIONAL, INC.

 

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

INTERMODAL CONTAINER SERVICE, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

MANUFACTURERS CONSOLIDATION

SERVICE OF CANADA, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

OCEAN WORLD LINES, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

PDS TRUCKING, INC.

By:

 

/s/ Kent Prokop

 

Name:

  Kent Prokop  

Title:

  President  

 

S-1



--------------------------------------------------------------------------------

PACER CARTAGE, INC.

By:

 

/s/ Val T. Noel

 

Name:

  Val T. Noel  

Title:

  President  

 

PACER DISTRIBUTION SERVICES, INC.

By:

 

/s/ Kent Prokop

 

Name:

  Kent Prokop  

Title:

  President  

 

PACER GLOBAL LOGISTICS, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

RF INTERNATIONAL, LTD.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

RAIL TO RAIL TRANSPORT, INC.

By:

 

/s/ Val T. Noel

 

Name:

  Val T. Noel  

Title:

  President  

 

S&H LEASING, INC.

By:

 

/s/ Gene Lucarz

 

Name:

  Gene Lucarz  

Title:

  President  

 

S-2



--------------------------------------------------------------------------------

S&H TRANSPORT, INC.

By:

 

/s/ Gene Lucarz

 

Name:

  Gene Lucarz  

Title:

  President  

 

PACER STACKTRAIN, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

PACER TRANSPORT, INC.

By:

 

/s/ Lawrence C. Yarberry

 

Name:

  Lawrence C. Yarberry  

Title:

  Executive Vice President  

 

Address for Notices for Pledgors

c/o Pacer International, Inc.

2300 Clayton Road, Suite 1200

Concord, CA 94520

Attention: Chief Financial Officer

Telecopier: (925) 887-1565

 

S-3



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.

By:

 

/s/ Brenda H. Little

 

Name:

  Brenda H. Little  

Title:

  Assistant Vice President  

 

S-4